The Disciplinary Review Board having filed with the Court its decision in DRB 17-424, recommending that Jason M. Tabor of Revere, Massachusetts, who was admitted to the bar of this State in 2002, be disbarred for violating RPC 8.4(b) (criminal act that reflects adversely on the lawyer's honesty, trustworthiness or **163fitness as a lawyer in other respects) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having been evenly divided as to whether an attorney-client relationship existed and whether respondent violated RPC 1.15 (a) and the principles of the In re Wilson, 81 N J. 451, 409 A.2d 1153 (1979) (knowing misappropriation of client funds);
And Jason M. Tabor having failed to appear on the return date of the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And the Court having concluded from its review of the matter pursuant to Rule 1:20-16 (a) that respondent violated RPC 8.4(b) and RPC 8.4(c), but also RPC 1.15 (a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and having determined that respondent should be disbarred for his violation of RPC 1.15 (a) and In re Wilson;
And good cause appearing;
It is ORDERED that Jason M. Tabor be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that Jason M. Tabor be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that Jason M. Tabor comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of *865respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.